   Case: 2:20-cr-00010-MHW Doc #: 34 Filed: 08/19/20 Page: 1 of 3 PAGEID #: 86



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:20-cr-010
                                           JUDGE MICHAEL H. WATSON
GEORGE EDWARD LONG III

                          REPORT AND RECOMMENDATION

      Defendant George Edward Long III previously pleaded not guilty to
an Indictment charging him with conspiracy to commit wire fraud in
violation of 18 U.S.C. § 1349 (Count 1) and 25 counts of actual wire
fraud in violation of 18 U.S.C. §§ 1343, 2 (Counts 2–26). Indictment,
ECF No.19. The United States and defendant thereafter entered into a
plea agreement, executed pursuant to the provisions of Rule
11(c)(1)(A) of the Federal Rules of Criminal Procedure, whereby
defendant agreed to enter a plea of guilty to Count 1.1         On August 19,
2020, defendant, accompanied by his counsel, participated in a change
of plea proceeding.
      After being advised of his right to appear personally and with
his counsel and after consulting with his counsel, defendant consented
to appear by videoconference.
      Defendant consented, pursuant to 28 U.S.C. §636(b)(3), to enter a
guilty plea before a Magistrate Judge.       See United States v. Cukaj, 25
Fed. Appx. 290, 291(6th Cir. 2001)(Magistrate Judge may accept a guilty
plea with the express consent of the defendant and where no objection
to the report and recommendation is filed).


      1 Under the Plea Agreement, ECF No. 29, defendant agreed that the United
States may institute forfeiture proceedings. The Plea Agreement also includes
an appellate waiver provision that preserves only certain claims for appeal
or collateral challenge. Although the Plea Agreement also contains an
immigration clause, defendant testified that he was born in the United
States. Accordingly, his guilty plea would have no immigration consequences.


                                       1
  Case: 2:20-cr-00010-MHW Doc #: 34 Filed: 08/19/20 Page: 2 of 3 PAGEID #: 87



        During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness and was not under the influence of narcotics, other drugs, or
alcohol.
        Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to Count 1.         Defendant was
also addressed personally and in open court and advised of each of the
rights referred to in Rule 11 of the Federal Rules of Criminal
Procedure.
        Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.       Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on July 14, 2020, represents the only
promises made by anyone regarding the charges against him in the
Indictment.     Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
        Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.          He
confirmed that he is pleading guilty to Count 1 of the Indictment
because he is in fact guilty of that offense.       The Court concludes
that there is a factual basis for the plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charges and of the consequences of the
plea.
  Case: 2:20-cr-00010-MHW Doc #: 34 Filed: 08/19/20 Page: 3 of 3 PAGEID #: 88



     It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.     Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.        Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.           28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).      Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




August 19, 2020                                s/ Norah McCann King
Date                                            Norah McCann King
                                          United States Magistrate Judge




                                      3
